NUMBER 13-11-00527-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


ADRIAN DINN,                                                                    Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                    On appeal from the 319th District Court
                          of Nueces County, Texas.



                           MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Garza and Benavides
                   Memorandum Opinion Per Curiam

       Appellant, Adrian Dinn, attempts to appeal his conviction for injury to a child. The

trial court has certified that this Ais a plea-bargain case, and the defendant has NO right of

appeal.@ See TEX. R. APP. P. 25.2(a)(2).
       On August 11, 2011, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On September 6, 2011, counsel filed a letter brief with this Court. Counsel=s

response does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED. Any pending motions are denied as moot.

                                                                        PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of November, 2011.




                                              2